Title: Decr. 28th. 1765. Saturday.
From: Adams, John
To: 


       Went to Weymouth with my Wife. Dined at Father Smiths. Heard much of the Uneasiness among the People of Hingham, at a sermon preached by Mr. Gay, on the Day of Thanksgiving, from a Text in James, “Out of the same Mouth proceedeth Blessing and Cursing,” in which he said that the ancient Weapons of the Church, were Prayers and Tears, not Clubbs, and inculcated Submission to Authority, in pretty strong Expressions. His People said that Mr. Gay would do very well for a Distributor, and they believed he had the Stamps in his House, and even threatned &c. This Uneasiness it seems was inflamed by a sermon preached there the sunday after by Mr. Smith, which they admired very much, and talk of printing as the best sermon, they ever heard him preach. This sermon of Mr. Smiths was from “render therefore to Caesar, the Things that are Caesars and unto God the Things that are Gods.” The Tenor of it was to recommend Honour, Reward, and Obedience to good Rulers; and a Spirited Opposition to bad ones, interspersed with a good deal of animated Declamation upon Liberty and the Times.
       It seems there is a Clubb, consisting of Coll. Lincoln, the two Captain Barkers, one of them an half Pay Officer, Coll. Thaxter &c. who visit the Parson (Gay) every Sunday Evening, and this Clubb is wholly inclined to Passive Obedience—as the best Way to procure Redress. A very absurd Sentiment indeed! We have tryed Prayers and Tears, and humble Begging and timid tame submission as long as trying is good—and instead of Redress we have only increased our Burdens and aggravated our Condemnation.
       Returned and spent the Evening at Home.
       